Citation Nr: 1333839	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  11-21 587	)	DATE
	)
On appeal from the 
Department of Veterans Affairs Regional Office San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Restoration of service connection for a psychiatric disorder due to clear and unmistakable error (CUE) in an April 1980 Board decision, for substitution and accrued benefits purposes.  


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran had active duty service from June 1969 until January 1972.  He died in December 2011.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (the Board) based on a June 2011 motion filed by the Veteran which sought restoration of service connection for a psychiatric disorder, including schizophrenia, latent type, on the basis of clear and unmistakable error (CUE) in an April 1980 Board decision.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400  et seq. (2012).

In October 2011, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In April 2013, the Court issued an Order and a Memorandum Decision that vacated the Board's October 2011 decision.

The Veteran died in December 2011, during the pendency of his appeal, and his widow filed a timely request to be substituted as the appellant in his place.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008); Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an appellant dies during the course of an appeal to the U.S. Court of Appeals for Veterans Claims (Court), substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal). 


FINDINGS OF FACT

1.  By a rating action in April 1974, the RO granted the Veteran's claim of entitlement to service connection for a mental condition, specifically schizophrenia, latent type, effective July 27, 1972. 

2.  By a rating action in November 1978, the RO severed service connection for schizophrenia, latent type.  The Veteran appealed that decision to the Board. 

3.  In a decision dated April 22, 1980, the Board denied entitlement to restoration of service connection for a psychiatric disorder. 

4.  The moving party has failed to show that the applicable statutory and regulatory provisions existing at the time of the April 1980 Board decision were incorrectly applied, such that they involved undebatable error that would have led to a materially different outcome.


CONCLUSION OF LAW

The Board's April 1980 decision does not contain CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

It is contended that there was clear and unmistakable error in the Board's April 1980 decision that denied restoration of service connection for a psychiatric disorder.  

A review of the history of the claim shows the following: In May 1972, the Veteran filed a claim for service connection for a "nervous condition."  In September 1972, the RO denied the claim.  The RO determined that the Veteran had a passive-aggressive reaction with inner tension, and that it was a constitutional or developmental abnormality and not a disability under the law.  The Veteran appealed that denial to the Board in October 1973, which remanded the claim for additional development.  An April 1974 rating decision subsequently granted service connection for a "schizophrenia, latent type," stating that it had an inception shortly after the Veteran's discharge, with manifestations of being psychotic on July 27, 1972, that during his last hospitalization he had been diagnosed with schizophrenia, latent type, and that presumptive service connection was therefore warranted for a mental condition as of that date.  The RO indicated that it had granted service connection for "schizophrenia, latent type," that was moderately severe, under Diagnostic Code 9205 ("schizophrenia, other and unspecified type").  

An August 1978 letter informed the Veteran that the grant of service connection had been clearly and unmistakably erroneous because his diagnosis was for a personality disorder, and thus a constitutional or developmental abnormality for which compensation could not be granted.  VA thus proposed severing service connection.  It was noted that service medical records did not show treatment for the condition in issue, that the Veteran had been given a diagnosis of passive-aggressive reaction with inner tension on July 27, 1972, that as of December 1973 all medical records showed that the Veteran's diagnosis was latent schizophrenia, and that a medical opinion showed that neither the July 27, 1972 examination, nor records dated within one year of discharge, showed that he appeared acutely psychotic.  

A November 1978 rating decision subsequently severed service connection for schizophrenia, latent type.  The rating decision noted that the October 1978 report of Dr. A.H.M. showed that the Veteran currently has schizophrenia, undifferentiated type, and that he had been receiving treatment since December 1974.  However, the RO essentially determined that an active psychosis was not shown to have been diagnosed until more than 2 years after discharge.  

In the April 22, 1980 decision, the Board denied entitlement to restoration of service connection for a psychiatric disorder.  The Board determined that the medical evidence of record demonstrated that a psychiatric illness was not demonstrated in service.  Rather, the Board determined that following service the Veteran was diagnosed with a passive-aggressive reaction with inner tension, though there was a note of anxiety neurosis, and subsequently-confirmed diagnoses of latent schizophrenia.  The Board found that latent schizophrenia is not a true psychosis, and that symptoms of that disorder were reflected more by that of a personality disorder, which is a constitutional or developmental condition and not a proper disability for service connection.  The Board further found that there were no findings of an acquired psychiatric disease in service or to show that the Veteran had a psychosis within a year following separation.  The Board found that the grant of service connection for latent schizophrenia was clearly and unmistakably erroneous, and that severance was therefore proper.  The Board also stated, in essence, that the Veteran's currently-diagnosed chronic schizophrenia was insufficient, without more, to show that it had its onset during service or within the presumptive period, or that it was otherwise attributable to service.  

In June 2011, the Veteran filed a motion with the Board seeking restoration of service connection for a psychiatric disorder, including schizophrenia, latent type, on the basis of clear and unmistakable error (CUE) in the April 1980 Board decision.  

In October 2011, the Board denied the claim.  The Veteran appealed to the Court, and in April 2013, the Court issued an Order and a Memorandum Decision that vacated the Board's October 2011 decision.


II.  Laws and Regulations

While the law vests the Board with original jurisdiction to determine whether CUE exists in a prior final Board decision, the shape and expanse of that review is controlled by statute and regulations.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-141 1.  38 C.F.R. § 20.1403 relates to what constitutes CUE and what does not, and provides as follows: 

(a) General.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 

(b) Record to be reviewed. (1) General.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made. 

(2) Special rule for Board decisions issued on or after July 21, 1992.  For a Board decision issued on or after July 21, 1992, the record that existed when that decision was made includes relevant documents possessed by the Department of Veterans Affairs not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record. 

(c) Errors that constitute clear and unmistakable error.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. 

(d) Examples of situations that are not clear and unmistakable error. 

(1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision. 

(2) Duty to assist.  The Secretary's failure to fulfill the duty to assist. 

(3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated. 

(e) Change in interpretation.  Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 

Authority 38 U.S.C.A. §§ 501(a), 7111. 

In addition, neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions of reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a), (b). 

To show CUE in a final decision of the Board, a claimant must prove: (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc). 

The Court has indicated that clear and unmistakable error is a very specific and a rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the presence of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Russell. 

The essence of a claim of clear and unmistakable error is that it is a collateral attack on an otherwise final rating decision by the Board or by a VA regional office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  See Fugo, 6 Vet. App. at 44.  Therefore, a claimant who seeks to obtain retroactive benefits based on clear and unmistakable error has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Pertinent law and regulations in effect at the time of the 1980 Board decision: 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 310 (1980) [now 38 U.S.C.A. § 1110 (West 2002)]. 

In the field of mental disorders, personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during, which were the basis of the service diagnosis, will be accepted as showing pre-service origin.  38 C.F.R. § 3.303(c) (1980). 

Congenital or developmental defects, such as refractive error of the eye, personality disorders, and mental deficiencies are not diseases or injuries within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c) (1980).   

Service connection may also be granted for psychoses, when manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309 (1980).  

Service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  38 C.F.R. § 3.105(d) (1980). 

A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  38 C.F.R. § 3.105(d) (1980). 


III.  Evidence

As was noted above, only evidence which was of record at the time of the April 1980 decision may be considered with respect to the present Board CUE claim. 

At the time of the Board's decision, the evidence included the Veteran's service treatment records, which were silent as to complaints of, or treatment for, a psychiatric disorder or symptoms.  His December 1971 separation examination showed that his psychiatric condition was clinically evaluated as normal.  

As for the post-service medical evidence, a June 1972 VA medical record showed that the Veteran complained of restlessness and nightmares.  On examination, he was anxious and distractable.  He was given a possible diagnosis of "anxiety neurosis?"  

A July 27, 1972 VA examination showed that the Veteran complained of aggressiveness, insomnia, and nervousness.  An associated psychiatric examination report noted complaints of headaches, dizziness, and insomnia.  On examination, he was well-oriented for all spheres, relevant, coherent and with normal spontaneity.  He denied having hallucinations, delusions, or illusions.  He reported urges of violence towards others.  Sensorium was clear.  The diagnosis was passive aggressive reaction with inner tension, and his condition was noted to be moderate in severity.  He was noted to be mentally competent.   

VA progress notes, dated November 15, 1972, showed that the Veteran complained of symptoms that included poor sleep, restlessness, headaches, and an inability to stay in one place for a reasonable period.  On examination, there was no evidence of psychotic symptoms, and the report noted "only the apathy is significant - the lack of drive and ambition."  He was provided with medications that included Valium.  A progress notes, dated in December 1972, showed that the Veteran complained that medication had not helped him, and that he got into fights.  He was given Mellaril, Elavil, and Librium.  A February 1973 report shows complaints of nervousness, constant headache, insomnia, and aggressiveness.  He was noted to be fully-oriented.  The diagnosis was anxiety neurosis.  

A VA hospital discharge summary, dated December 29, 1973, was noted to cover over three weeks of observation and examination.  The Veteran complained of poor sleep, physical abuse of his wife, frequent anger outbursts, and being "nasty" with his parents, "but otherwise feel[s] relatively well."  He complained that his nerves were "not right."  On examination, he was apathetic, indifferent, and distant.  Personal hygiene was good.  Production of thought was logical and realistic.  Progress of thought was slow.  His answers were relevant and well-connected.  With regard to content of thought, there were no delusions, no ideas of hopelessness or worthlessness.  There were no disorders of perception.  He was well-oriented in the three spheres.  Memory was well-preserved.  Insight and judgment were poor.  His behavior during hospitalization "pointed possibly towards a Latent Schizophrenic process."  The examiner concluded that the Veteran was "functioning at a schizophrenic level of the latent type."  Without psychiatric follow-up care a full-blown psychotic episode was foreseen.  Upon discharge, he was mentally competent to handle his VA benefits.

In January 1974, VA received statements from the Veteran's acquaintances claiming that he had been in good health prior to his service, but that he came out with a nervous condition.  

A March 1974 VA field survey report noted that the Veteran received treatment for a psychiatric disorder over a year following his discharge (beginning March 20, 1973) and that various persons reported that the Veteran was nervous and had difficulty relating to people after service. 

A VA hospital report, dated January 14, 1975, indicates that the Veteran had been hospitalized for just under one month, beginning on December 17, 1974.  The report notes a history of symptoms that included hostile-aggressive behavior, and tantrum-like episodes.  The diagnosis was "schizophrenia, latent."  

A VA hospital summary, covering treatment just over one month, ending in February 1976, notes complaints of poor sleep due to nightmares, preoccupation with his mother's medical problems, irritability, being disturbed by loud noises, anger, and fighting.  On examination, no acute or active psychotic symptoms were elicited.  He was oriented in the three spheres.  Memory was fair, judgment was poor, and insight was "none."  The report notes that he had been given weekend passes, and that although he returned from the first one after arguing with his wife, he returned from the others in good condition.  Upon release, he was oriented in the three spheres, in contact with reality, and not suicidal or homicidal.  The diagnosis was schizophrenia, latent type.  

A VA medical opinion, dated in January 1978, showed that a VA physician concluded that the Veteran did not appear to be acutely psychotic according to examinations of June 27, 1972, nor the MHC (mental health clinic) notes of November 15, 1972.  The Board parenthetically notes that at the time of its April 1980 decision, these types of opinions were probative.  Cf. Austin v. Brown, 6 Vet. App. 547, 550 (1994).  

An October 1978 private psychiatric evaluation, from Dr. A.H.M., showed that Dr. A.H.M. noted that the Veteran had been receiving psychiatric treatment since 1974.  The Veteran reported a history of fighting during service, having headaches, and being isolated due to his poor English.  Following separation from service, he reported having symptoms that included poor sleep, restlessness, crying spells, and aggressive impulses.  The report notes, "During the last four years his behavior pattern is characterized by difficulty in adapting himself to daily life demands, reacting in a negativistic and indifferent way, at times he becomes irritable and hits his wife and son."  On examination, here was oriented in three spheres.  He was coherent, on occasions illogical, without elaborations and concretistic.  No hallucinations or delusions were elicited.  The report states, "During the last four years this patient has been showing an active and persistent pattern, clearly schizophrenic characterized by a behavioral disorder, social withdrawal, inappropriate responses."  The diagnosis was schizophrenia chronic, undifferentiated type.  The reports states that this could evolve to schizophrenia, simple type.  


IV.  Analysis

The Board first notes that it is not disputed that the Veteran was not treated for psychiatric symptoms during service, or that a psychiatric disorder was not shown upon separation from service.  The issue is whether the Board's April 1980 determination, that restoration of service connection for latent schizophrenia was not warranted because the RO's April 1974 grant of service connection for latent schizophrenia under the presumptive provisions for a psychoses at 38 C.F.R. §§ 3.307, 3.308 was CUE, was itself CUE.  

The RO's April 1974 grant of service connection was based on the determination that the Veteran first manifested psychotic symptoms on July 27, 1972, which was within the one-year presumptive period for service connection for a psychosis, and that the Veteran's psychotic symptoms demonstrated during the one-year presumptive period were manifestations of latent schizophrenia, which warranted classification as a psychosis.  In the Board's April 1980 decision, it determined, in relevant part, that the RO's April 1974 grant of service connection was CUE because there were no relevant inservice findings, because the Veteran had been treated for latent schizophrenia between 1972 and 1976, and because a psychosis was not manifested within a year following discharge.  

With regard to the Board's April 1980 conclusion that the Veteran clearly and unmistakably did not have psychotic symptoms during the one-year presumptive period following separation from service, the Board finds that this is not shown to have been CUE.  First, there was no medical opinion in support of the RO's April 1974 conclusion.  Second, the July 27, 1972 VA examination report, claimed as a basis for the RO's grant of service connection, did not show that the Veteran had psychotic symptoms.  Specifically, this report noted that the Veteran was well-oriented for all spheres, relevant, coherent and with normal spontaneity, and that he denied hallucinations, delusions, and illusions.  The other medical evidence, discussed supra, similarly failed to show psychotic symptoms.  See e.g., VA progress notes, dated November 15, 1972 (stating that on examination, there was no evidence of psychotic symptoms).  Third, the RO's conclusion flatly contradicted the only medical opinion on this issue, i.e., the January 1978 VA opinion.  Finally, the only diagnosed psychiatric disorders of record during the presumptive one-year period for psychoses were anxiety neurosis, which was classified as a psychoneurotic disorder, and not as a psychosis, see 38 C.F.R. § 4.132, Diagnotic Code 9400 (1980), and a passive-aggressive reaction with inner tension, which was a personality disorder, and therefore not a compensable disability.  See 38 C.F.R. § 3.303(c) (1980).  Therefore, the evidence of record at the time of the Board's decision clearly and unmistakably showed that the Veteran did not have psychotic symptoms during service, and the evidence is insufficient to show that the Board committed CUE on this basis.  

In its April 1980 decision, the Board also concluded that the RO committed CUE when it determined that the Veteran's demonstrated psychiatric symptoms during the one-year presumptive period were manifestations of latent schizophrenia, and then classified it as a psychosis.  In this regard, it has been argued that at the time of the April 1980 decision, the 1968 Diagnostic and Statistical Manual of Mental Disorders (DSM) II (which was in effect at the time of the Board's 1980 decision) characterized "latent schizophrenia" as schizophrenia and not a personality disorder.  In a July 2011 informal hearing presentation, it was argued that, "Latent schizophrenia was not removed totally from the DSM until the DSM IV.  Thus there is no medical or legal rationale for the Board's decision to accept what was not DSM II-compliant on its face."  

Under Title 38 C.F.R. Part 4, § 4.125 (1980), "The psychiatric nomenclature employed is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 1968 Edition, American Psychiatric Association ."  Title 38 C.F.R. Part 4, § 4.126 (1980) provides, in pertinent part, that: "It must be established first that a true mental disorder exists.  The disorder will be diagnosed in accordance with the [DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 1968 Edition, American Psychiatric Association ]."  Title 38 C.F.R. Part 4, § 4.127 (1980) provides, in pertinent part, that "Mental deficiency and personality disorders will not be considered disabilities under the terms of the [VA Rating Schedule]." 

The American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 1968 Edition, (DSM-II), provides, inter alia: 

295.5  Schizophrenia, latent type.  This category is for patients having clear symptoms of schizophrenia but no history of a psychotic schizophrenic episode.  Disorders sometimes designated as incipient, pre-psychotic, pseudoneurotic pseudopathic, or borderline schizophrenia are categorized here.  (This category includes some patients who were diagnosed in DSM-I under "Schizophrenic reaction, chronic undifferentiated type."  Others formerly included in that DSM-I category are now classified under schizophrenia, other [and unspecified] types (q.v.).)  

The Board finds that its April 1980 conclusion, that latent schizophrenia was a personality disorder, was not CUE.  Although DSM II listed schizophrenia, latent type, under the section for "Psychoses Not Attributed to Physical Conditions Listed Previously," it also stated that this was a category for patients with clear symptoms of schizophrenia but no history of a psychotic schizophrenic episode, and that it included disorders sometimes designated as incipient, pre-psychotic, pseudoneurotic, pseudo-psychopathic, or borderline schizophrenia.  See Diagnostic and Statistical Manual of Mental Disorders 34 (American Psychiatric Association, 2nd ed. 1968) (emphasis added).  This clearly indicated that latent schizophrenia was not intended to encompass a schizophrenia psychosis, and that the term was intended to cover certain disorders below the schizophrenia threshold.  Indeed, the other types of schizophrenia listed in that section of DSM II specifically indicated that those types of schizophrenia are psychoses, or a type of schizophrenia, and not just a category of characterization as indicated by the latent schizophrenia entry.  In this regard, at the time of the Board's April 1980 decision, claims for service connection for latent schizophrenia were adjudicated pursuant to Department of Veterans Benefits Program Guide 21-1 § 0-12 ("Program Guide").  The Program Guide specifically stated:

Latent schizophrenia.  Several cases have been brought to our attention where regional office rating boards have accorded service connection for latent schizophrenia.  To clear up any misconceptions, some explanation is provided.

Generally speaking, latent schizophrenia is not a proper disability for service connection.  While the Diagnostic Code and Statistical Manual of Mental Disorders, 1968 Edition, American Psychiatric Association, lists the diagnosis in the same section as psychoses, careful reading of the diagnostic requirements clearly reveals that an essential element to the diagnosis is a history entirely free of psychotic episodes.  Following a psychotic reaction, the disability must be reclassified for proper diagnosis.  Therefore, latent schizophrenia is not a true psychosis.  Since it also does not qualify as a neurosis, there is no basis for service connection for such a condition.  

Claims for service connection for latent schizophrenia should be handled similarly to claims for service connection for personality disorders.  While the condition is not a disability within the meaning of applicable laws, superimposed psychotic reactions in service or within the presumptive period would be a proper basis for service connection. 

Program Guide, 21-1 § 0-12, Change 282 (3-17-80).  In summary, DSM-II provided a reasonable basis to find that latent schizophrenia was most accurately treated as a personality disorder, by analogy, and this determination was in accord with the Compensation and Pension Program Guide.  Accordingly, the Board's April 1980 decision, which determined that latent schizophrenia was not a true psychosis, and that it was more accurately analogized to a personality disorder, cannot be considered to have been CUE.  

In reaching this decision, the Board has considered that it has been argued that 38 C.F.R. § 4.125 (1980) was misapplied, and that under 38 C.F.R. § 4.125(b), an analysis of symptoms and diagnoses was not documented and thus did not happen.  It is essentially claimed that latent schizophrenia should not have been considered as if it were a personality disorder because it was not clearly identified as such in the 1968 DSM II that applied at that time, under 38 C.F.R. § 4.125 (1980). 

However, CUE is not shown on this basis.  With regard to the argument that the Board failed to apply 38 C.F.R. § 4.125(b), this does not show CUE.  The review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  See 38 C.F.R. § 20.1403(b) (2012).  However, that section of the code was not part of the code in 1980; thus it did not exist at the time that the decision was made.  As such, it was not clear and unmistakable error for the Board to have not applied 38 C.F.R. § 4.125(b) in the April 1980 decision.

With regard to the argument that latent schizophrenia should not have been considered a personality disorder because it was not clearly identified as such in the 1968 DSM II that applied at that time, under 38 C.F.R. § 4.125 (1980), the Board's pervious discussion is applicable here.  The Board has determined that DSM-II provided a reasonable basis to find that latent schizophrenia was most accurately analogized to a personality disorder, and the Board's April 1980 determination was in accord with the Compensation and Pension Program Guide.  For the purposes of showing CUE, the moving party has not identified any authority for the proposition that the Board should have treated latent schizophrenia as a psychosis, nor is the Board aware of such an authority.  Therefore, CUE is not shown on this basis.    

To the extent that there were two reports, dated in June 1972 and February 1973, containing indications of anxiety neurosis, this was characterized as a psychoneurotic disorder, and therefore exclusive of a psychotic disorder, under 38 C.F.R. § 4.125 (1980).  Furthermore, there was no competent opinion of record linking this disorder to the Veteran's service, and given that the Veteran was subsequently diagnosed with latent schizophrenia following three extensive hospital admissions between 1973 and 1975, the Board could reasonably have concluded that this was his correct diagnosis during the presumptive period for psychoses.  To the extent that the Veteran received a diagnosis of passive aggressive reaction with inner tension in July 1972, this is a personality disorder under the DSM II.  

Additionally, to the extent that the moving party may intend to argue that a psychosis was demonstrated within a year of the Veteran's discharge based on the lay statements of record, such an argument would be based on a disagreement as to how the facts were weighed and evaluated as to whether a psychosis was demonstrated. Such a disagreement as to how the facts were weighed or evaluated is not CUE. See 38 C.F.R. § 20.1403(d) (2012).

Finally, in April 2013, the Court vacated and remanded the Board's October 2011 decision.  The Court's decision raised two issues which must be addressed.  

First, the Court essentially stated that the Board must sympathetically read CUE motions, and that although the Veteran had argued that the Board failed to properly apply a regulation that was not in effect at the time of its April 1980 decision, i.e., 38 U.S.C.A. § 4.125(b), the Board should have inferred this as a reference to 38 C.F.R. § 4.128.  This regulation provides:

Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in a prior diagnosis, or possibly a disease entity independent of the service-connected psychiatric disorder.  

38 C.F.R. § 4.128 (1980).  

Second, the Court's decision noted that it had been argued that VA had failed to meet its "burden of disproof," and that even though the wrong standard had been identified, VA must sympathetically read the argument and "consider whether the Government met the stringent standard required for severance." The Court noted that the January 1978 VA medical opinion did not contain any rationale for the physician's opinion that the Veteran did 'not appear acutely psychotic' on examination in June 1972, or November 1972," and that under 38 C.F.R. § 3.105(d), "a medical certification supporting severance based on a change in diagnosis include a summary of the facts, findings, and reasons supporting the conclusion."  

The Board finds that CUE is not shown on the basis of failure to properly apply these regulations.  A brief review the administrative history of the claim shows that the RO's April 1974 grant of service connection was based on the premise that the Veteran first manifested psychotic symptoms on July 27, 1972, and that he had been diagnosed with latent schizophrenia, albeit at a point beyond the one-year presumptive period.  The RO treated latent schizophrenia as if it were a psychosis, and afforded it service connection under the presumptive provisions.  In September 1978, the RO notified the Veteran that it proposed to sever service connection, explaining that psychotic symptoms were not shown during the one-year presumptive period, and that his diagnosed condition was held to be a personality disorder which was not compensable by law.  The RO's November 1978 severance of service connection noted that the Veteran was currently shown to have schizophrenia, undifferentiated type (per Dr. A.H.M.'s October 1978 psychiatric evaluation), but that an active psychosis was not diagnosed until more than two years after separation from service.  In its April 1980 decision, the Board noted that there were no relevant inservice findings, and that up until 1976, the Veteran's post-service diagnoses were an anxiety neurosis, passive-aggressive reaction with inner tension, and schizophrenia, latent type.  The Board determined that the Veteran had been treated for latent schizophrenia between 1972 and 1976, and it concluded that symptoms supportive of an acquired psychiatric disease were not shown during service, or at the time of separation, and that a psychosis was not manifested within a year following discharge.  

Given the foregoing, it is clear that the Board did not base its decision on a finding of a "changed diagnosis."  While Dr. A.H.M.'s October 1978 psychiatric evaluation report shows that the Veteran's diagnosis did indeed change, from latent schizophrenia to undifferentiated schizophrenia, and that his undifferentiated schizophrenia had existed for the last four years (i.e., from 1974), these findings were not the basis for the Board's decision.  The Board's decision was based on its determination that psychotic symptoms were not shown within one year of separation from service, and that the RO had erroneously applied a presumptive provision to a non-qualifying disorder.  The Board further notes that Dr. A.H.M.'s report did not otherwise impact the Board's decision, or show CUE, as the one-year presumptive period for service connection for a psychosis expired prior to 1974, specifically, the presumptive period ended in January 1973 (one year after his discharge in January 1972).  In part, the Board determined that the RO's April 1974 grant of service connection was clearly and unmistakably erroneous because it had applied presumptive provisions (38 C.F.R. §§ 3.307 and 3.309) to a condition that did not qualify as a psychosis.  Specifically, the Board determined that the RO's April 1974 rating decision had treated the Veteran's diagnosed condition, latent schizophrenia, as if it were a psychosis, when in fact it was in fact akin to a personality disorder.  Accordingly, CUE is not shown on the basis of a failure to apply 38 C.F.R. § 3.105(d) or § 4.128 (1980).  

In summary, for the reasons and bases expressed above, the Board finds that April 1980 decision did not contain CUE.  There is no evidence of an "undebatable" error, which, had it not been made, would have manifestly changed the outcome at the time it was made.  Bustos; see also Grover v. West, 12 Vet. App. 109, 111-112 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  The motion is accordingly denied. 

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This law contemplates VA's notice and duty to assist obligations in the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (holding that a litigant alleging CUE is not pursuing a claim for benefits pursuant to part II or III, but rather is collaterally attacking a final decision, pursuant to section 5109A of part IV or section 7111 of part V of title 38).  Therefore, the Board will proceed with consideration of the Veteran's appeal.  


ORDER

The motion to revise the Board's April 1980 decision on the basis of clear and unmistakable error is denied.


                       ____________________________________________
	JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



